362 S.W.3d 484 (2012)
STATE of Missouri, Respondent,
v.
Deangelo D. TATE, Appellant.
No. ED 96489.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Maleaner Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Deangelo Tate appeals the judgment entered upon a jury's verdict convicting him of second-degree murder and armed criminal action. We find that the trial court did not err in admitting evidence of Tate's earlier acts, and in its submission of jury instructions.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).